DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 & 10-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 20130001630) in view of Lerman et al. (US 20110193106).
Regarding claim 1, Lo discloses that a light-emitting device, comprising:
an insulative substrate 4;
a light-emitting stack 512 formed on the insulative substrate, and having an upper surface, a lower surface opposite to the upper surface and a first sidewall arranged between the upper surface and the lower surface (Fig. 2);
a lower conductive layer 511 arranged between the lower surface and the insulative substrate 4, and comprising a side surface;
an upper conductive layer 6 transmittable (transparent conductive film in para 0020) to light from the light-emitting stack, covering all of the upper surface and extending beyond the light-emitting stack along a first direction and without extending along a second direction which is opposite to (See modified Fig. 2 below) or perpendicular to the first direction; and
a dielectric layer 52 arranged between the insulative substrate 4 and the upper conductive layer 6, and contacting the first sidewall, the side surface, and the upper conductive layer 6, wherein the dielectric layer 52 has a topmost surface not higher than the upper surface of the light-emitting stack in a cross-sectional view (Fig. 2).

    PNG
    media_image1.png
    349
    679
    media_image1.png
    Greyscale

Lo fails to teach the upper conductive layer is not extended to a position lower than the upper surface of the light-emitting stack in a cross-sectional view.
However, Lerman suggests that the upper conductive layer 186 is not extended to a position lower than the upper surface of the light-emitting stack in a cross-sectional view (Fig. 19B or Fig. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lo with the upper conductive layer is not extended to a position lower than the upper surface of the light-emitting stack in a cross-sectional view as taught by Lerman in order to enhance various ways to connect the LEDs (para. 0251) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Lo & Lerman disclose that the light-emitting stack comprises a first semiconductor layer, an active layer on the first semiconductor layer for emitting a light, and a second semiconductor layer on the active layer, wherein the first semiconductor layer, the active layer, and the second semiconductor layer are stacked in a stacking direction (Lo, Fig. 2).
Reclaim 3, Lo & Lerman disclose that the light-emitting stack further comprises a lower electrode electrically connected to the first semiconductor layer, and an upper electrode electrically connected to the second semiconductor layer (Lo, Fig. 2).
Reclaim 4, Lo & Lerman disclose that the lower electrode 511 is on the lower conductive layer 41 (Lo, Fig. 2).
Reclaim 5, Lo & Lerman disclose that the upper electrode is on the upper conductive layer 42 (Lo, Fig. 2).
Reclaim 6, Lo & Lerman disclose that the light-emitting stack further comprises a second sidewall opposite to the first sidewall and covered by the dielectric layer (Lo, Fig. 2).
Reclaim 7, Lo & Lerman disclose that the dielectric layer is transparent to light from the light-emitting stack 52 (Lo, para. 0024).
Reclaim 10, Lo & Lerman disclose that the upper conductive layer has a width greater than that of the light-emitting stack, and comprises a second overlapping portion which overlaps the light-emitting stack, and a second extending portion which overlaps the dielectric layer (Lo, Fig. 2).
Reclaim 11, Lo & Lerman disclose that wherein the second extending portion extends in a first direction parallel to a width direction of the light-emitting stack (Lo, Fig. 2).
Reclaim 12, Lo & Lerman disclose that the upper conductive layer comprises indium tin oxide (ITO), aluminum zinc oxide (AZO), cadmium tin oxide, antimony tin oxide, zinc oxide (ZnO), indium zinc oxide (IZO), zinc tin oxide (ZTO) or a group comprising the above materials (Lo, para. 0027).
Reclaim 13, Lo & Lerman disclose that the upper conductive layer has a thickness substantially in a range of from 50nm to 1um (Lo, para. 0029).
Reclaim 14, Lo & Lerman disclose that the lower conductive layer comprises metal material, metal oxide or a stack of both (Lo, para. 0022). 
Reclaim 15, Lo & Lerman disclose that the dielectric layer comprises silicon oxide (SiO2), silicon nitride (SiNx) or aluminum oxide (Al2O3) (Lo, para. 0024).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 20130001630) in view of Lerman et al. (US 20110193106) in view of Oohata (US 2003/0160258).
Reclaim 9, Lo & Lerman fail to teach the lower conductive layer has a width greater than that of the light-emitting stack, and comprises a first overlapping portion which overlaps the light-emitting stack, and a first extending portion which does not overlap the light-emitting stack.
However, Oohata suggests that the lower conductive layer 6 & 5 has a width greater than that of the light-emitting stack, and comprises a first overlapping portion 5 & a part of element 6 which overlaps the light-emitting stack 9, 3, 2, and a first extending portion 6 (other part of element 6) which does not overlap the light-emitting stack (Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lo & Lerman with the lower conductive layer has a width greater than that of the light-emitting stack, and comprises a first overlapping portion which overlaps the light-emitting stack, and a first extending portion which does not overlap the light-emitting stack as taught by Oohata in order to enhance variation of package due to market demanding and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Allowable Subject Matter
Claims 16-18 & 20 are allowed over the prior art (reasons for allowance cited on office action send on 1/28/2022).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899